Citation Nr: 0926552	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1949 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought. 

In his January 2008 VA Form 9 the Veteran requested a hearing 
before a Veterans' Law Judge at the RO.  In April 2009, the 
Veteran thereafter withdrew his hearing request.  
Accordingly, VA adjudication of the current appeal may go 
forward without scheduling the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Reason for Remand:  To furnish the Veteran with notice of 
38 C.F.R. § 3.156 (2008) which was omitted from the statement 
of the case (SOC).

The Veteran filed to reopen a claim for service connection 
for diabetes mellitus in June 2006.  The claim had previously 
been denied by a rating decision in November 1991.  The RO 
denied the claim to reopen in April 2007 on the basis that 
new and material evidence had not been received.  Following 
the Veteran's timely filing of a notice of disagreement in 
April 2007, the RO issued an SOC in January 2008.  
Unfortunately, the SOC did not include a citation to 
38 C.F.R. § 3.156, the regulation governing new and material 
evidence, and a citation to the pertinent laws and 
regulations relevant to a claim is required to be set forth 
in the SOC.  38 U.S.C.A. § 7105(d)(1)(B) ("A [SOC] shall 
include . . . a citation to pertinent laws and 
regulations . . . ."); 38 C.F.R. § 19.29 (2008).  
Under 38 C.F.R. § 19.29, the implementing regulation for 
section 7105(d), the Secretary has promulgated regulations 
for determining the adequacy of the SOC.  Specifically, 
section 19.29 requires the following:

The [SOC] must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board of 
Veterans' Appeals.  It must contain:

(a)  A summary of the evidence in the case relating to the 
issue or issues with which the appellant or representative 
has expressed disagreement;

(b)  A summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination ; and

(c)  The determination of the agency of original jurisdiction 
on each issue and the reasons for each such determination 
with respect to which disagreement has been expressed.  38 
C.F.R. § 19.29 (2006) (emphasis added under (b)).  

Accordingly, a remand to provide the Veteran with notice of 
38 C.F.R. § 3.156 in a supplemental SOC (SSOC) that includes 
a citation to the regulation itself under the section for 
citing pertinent laws and regulations is required.  

The case is REMANDED for the following action:

The Veteran and his representative should be 
furnished a Supplemental Statement of the Case 
(SSOC), which includes notice of 38 C.F.R. 
§ 3.156 with a citation to that regulation, 
and should be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  If 
new evidence is submitted by the Veteran in a 
timely manner, then the case should be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished with 
another SSOC and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

